ACCEPTED
                                                                 03-16-00563-CV
                                                                       13922444
                                                      THIRD COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                          11/22/2016 10:11:29 AM
                                                               JEFFREY D. KYLE
                                                                          CLERK


        NO. 03-16-00563-CV
                                                 FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
    IN THE THIRD COURT OF APPEALS        11/22/2016 10:11:29 AM
             AUSTIN, TEXAS                  JEFFREY D. KYLE
                                                  Clerk


       BILLY WAYNE BASKETT,
                        Appellant
                 V.
        LINNET SUE BASKETT,
                        Appellee


      From County Court at Law No. 4
          Williamson County, Texas
     Trial Court Cause No. I4-1600-FC4


BRIEF OF APPELLEE LINNET SUE BASKETT


                  James A. Vaught
                  State Bar No. 20526300
                  VAUGHT LAW FIRM, P.C.
                  5929 Balcones Drive, Suite 201
                  Austin, Texas 78731
                  (512) 342-9980 phone
                  (512) 610-9980 facsimile
                  e-mail: jimmy@vaughtlawfirm.com

                  ATTORNEY FOR APPELLEE
                  LINNET SUE BASKETT
                   IDENTITY OF PARTIES AND COUNSEL

      Pursuant to Rule 38.2 of the Texas Rules of Appellate Procedure, Appellee

provides the following information to this Court:

APPELLANT

      Billy Wayne Baskett

APPELLATE COUNSEL FOR APPELLANT

      Justin M. Jackson
      1460 E. Whitestone Blvd., Suite 140
      Cedar Park, Texas 78613
      (512) 528-1900 phone
      (866) 929-283 8 facsimile

APPELLEE

      Linnet Sue Baskett

APPELLATE COUNSEL FORAPPELLEE

      Jimmy Vaught
      VAUGHT LAW FIRM, P.C.
      5929 Balcones Drive, Suite 201
      Austin, Texas 78731
      (512) 342-9980 phone
      (512) 610-9980 facsimile
      jimmy@vaughtlawfirm.com e-mail

      The foregoing information is also provided to assist the members of this Court

in determining issues of disqualification and recusal under Rule 16 of the Texas Rules

of Appellate Procedure.
                                       TABLE OF CONTENTS
                                                                                                             Page

IDENTITY OF PARTIES AND COUNSEL. .................................. i

TABLE OF CONTENTS ................................................ ii-iii

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

PRELIMINARY STATEMENT............................................. I

        This is an enforcement action arising out of a divorce case. Appellant
        Billy Wayne Baskett failed to tum over property awarded to Appellee
        Linnet Sue Baskett, and damaged, destroyed, and defaced other property
        awarded to Linnet. Billy went so far as to deface some of Linnet's
        property with crude and obscene words. After an evidentiary hearing,
        the trial court held Billy in contempt and awarded Linnet damages in the
        amount of$12,161.14 and assessed attorney's fees against Billy in the
        amount of $7,500.00.

ISSUES PRESENTED ..................................................... 2

STATEMENT OF FACTS AND PROCEDURAL BACKGROUND ........... 2

        Billy Throws Linnet Out of the House Without Most of Her Property ..... 2

        Parties Settle Divorce in Mediation ................................ 4

        Linnet Attempts to Retrieve Her Property. . . . . . . . . . . . . . . . . . . . . . . . . . . 4

        Most of Linnet's Property Was Damaged, Defaced or Missing........... 5

        Linnet Provides Evidence of Repair or Replacement Value
        of Missing and Damaged Property ................................. 8

        Divorce Decree is Signed by the Court.............................. 9




                                                         ii
     Linnet Files Petition for Enforcement of Property Division and
     Trial Grants the Petition for Enforcement. . . . . . . . . . . . . . . . . . . . . . . . . . 10

SUMMARY OF THE ARGUMENT ........................................ 10

ARGUMENT AND AUTHORITIES ........................................ 12

                                 I.
     THE TRIAL COURT DID NOT ERR AND DID NOT SUBSTANTIVELY
     MODIFY THE TERMS OF THE UNDERLYING AGREED FINAL DECREE
     OF DIVORCE .................................................... 12

                                               IL
     THE TRIAL COURT'S AWARD OF DAMAGES WAS SUPPORTED
     BY LEGALLY AND FACTUALLY SUFFICIENT EVIDENCE. ....... 14

                           III.
     THETRIALCOURTDIDNOT ABUSE ITS DISCRETION WHEN IT
     AWARDED DAMAGES IN FAVOR OF LINNET SUE BASKETT..... 16

PRAYER.............................................................. 18

CERTIFICATE OF SERVICE............................................. 19

CERTIFICATE OF COMPLIANCE......................................... 19




                                               111
                      INDEX OF AUTHORITIES
                                                                 Page
STATUTES AND RULES

TEX. FAMILY CODE§ 3.003 ........................................... 14




                                  iv
                            NO. 03-16-00563-CV


                      IN THE THIRD COURT OF APPEALS
                               AUSTIN, TEXAS


                            BILLY WAYNE BASKETT,
                                            Appellant
                                          v.
                             LINNET SUE BASKETT,
                                             Appellee


               BRIEF OF APPELLEE LINNET SUE BASKETT


TO THE HONORABLE COURT OF APPEALS:

      Linnet Sue Baskett, Petitioner in the trial court and the Appellee in this Court,

respectfully submits her briefin support of the Order of Enforcement of Property Division

signed on May 11, 2016.

                          PRELIMINARY STATEMENT

      This is an enforcement action arising out of a divorce case. Appellant Billy

Wayne Baskett ("Billy") failed to tum over property awarded to Appellee Linnet Sue

Baskett ("Linnet"), and damaged, destroyed, and defaced other property awarded to

Linnet. Billy went so far as to deface some of Linnet's property with crude and

obscene words. After an evidentiary hearing, the trial court held Billy in contempt and


                                      Page 1 of 19
awarded Linnet damages in the amount of $12, 161.14 and assessed attorney's fees

against Billy in the amount of $7,500.00.

                              ISSUES PRESENTED

                              I.
          THE TRIAL COURT DID NOT ERR AND DID NOT
          SUBSTANTIVELY MODIFY THE TERMS OF THE
          UNDERLYING AGREED FINAL DECREE OF DIVORCE.

                                         II.
         THE TRIAL COURT'S AWARD OF DAMAGES WAS
         SUPPORTED BY LEGALLY AND FACTUALLY
         SUFFICIENT EVIDENCE.

                              III.
         THE TRIAL COURT DID NOT ABUSE ITS DISCRETION
         WHEN IT AWARDEDDAMAGESINFAVOROFLINNET
         SUE BASKETT.

      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

      Linnet and Billy married in 2007. (CR 10). The parties initially separated in

December 2013 and Linnet moved into an apartment. (RR Vol. 2, page 19, lines 24-

25, page 20, lines 7-8). The parties attempted to reconcile and Linnet moved back into

the house and unpacked all of her items. Almost immediately, Billy asked her to

leave. (RR Vol. 2, page 20, lines 3-6, page 21, lines 10-19).

     Billy Throws Linnet Out of the House Without Most of Her Property

      Linnet sought Billy's assistance in moving out of the house. Initially he agreed


                                     Page 2 of 19
and then on the day she was supposed to move, he refused. (RR Vol. 2, page 23, lines

8-18). Linnet didn't have much time to remove her property. She spent a whole day

packing her property at his house before Billy threw her out. She was only able to

remove a couple of carloads of her property. The rest of her property remained in

Billy's house and he refused to let her have her property. (RR Vol. 2, page 23, lines

21-25, page 24, lines 1-6). Billy did not allow Linnet to go back to the house and

retrieve her property. (RR Vol. 2, page 24, lines 7-9). The property that was not

packed included her chest of drawers with all of her clothing, her massage table and

massage products, some items in a bookcase, cards from her deceased grandparents,

a lot of cards from grandparents and parents for birthdays and Christmas, cash in

some of the card, and silver dollars she received as a child. (RR Vol. 2, page 24, lines

18-25, page 25, lines 1-15). The property that was packed included her personal

kitchen items, china, glasses, wine glasses, and other items. Linnet purchased boxes

and packing supplies to make sure that her valuables were packed properly and

wouldn't break when moving. (RR Vol. 2, page 25, lines 17-25, Page 26, lines 1-3).

All of her property was in perfect condition when Billy threw her out of the house.

(RR Vol. 2, page 28, lines 14-19). Linnet unsuccessfully attempted to return to the

house to retrieve her property. (RR Vol. 2, page 25, lines 4-9).




                                      Page 3 of 19
                           Parties Settle Divorce in Mediation

       In May 2015, the parties settled the case in mediation. The mediated settlement

agreement awarded Linnet:

       W-2. The furniture and furnishings, clothing, personal effects and
            jewelry lawfully in her possession or subject to her control, as
            well as all items of her personal property, jewelry and clothing
            now in Husband's possession, and specifically including the
            following:
            a.    The couch and love seat in Husband's living room;
            b.    The 37-inch Television; and
            c.    Wife's jewelry chest and all its contents.

               Wife shall be given access to such items for removal not later
               than June 27, 2015. The parties intend in good faith to schedule
               such move on June 27, 2015.

(RR Vol. 3, Exhibit 1, page 1).

                      Linnet Attempts to Retrieve Her Property

       On June 27, 2015, 1 Linnet, along with her sisters, her niece, her brother-in-law

and a friend, went to the house to retrieve her property. When they arrived, they were

shocked. Half of her items were stacked up and thrown in the driveway. Everything

else was thrown in the front room. Billy moved her furniture into the front room and

everything was shoved into the room and stacked on top of each other. Her property

was not in the boxes she used to pack them - they had been opened and placed in


       1The parties mistakenly testified that the date was July 27, 2015 when in fact it was June

27, 2015. (RR Vol. 2, page 119, lines 2-12).

                                          Page 4 of 19
different boxes and in bags. Boxes were crushed on top of things and her property

was just demolished. The boxes were all opened and items were missing. (RR Vol.

2, page 27, lines 15-22, page 28, lines 20-25, page 29, lines 1-13, page 74, lines 9-13,

page 79, lines 15-20, page 80, lines 2-4; RR Vol 4, Exhibit 4). 2 Billy had a friend at

the house who refused to let anyone look through the house to see if there was

anything else. In fact, they were only allowed in one room. (RR Vol. 2, page 76, lines

22-25, page 77, linel, page 81, lines 3-6, page 84, lines 4-7, page 119, lines 9-15).

Although Linnet did not have a specific list of every single item she left in the house,

she did have a general understanding of what she had left behind. (RR Vol. 2, page

29, lines 20-25, page 30, line 1). However, Billy knew what property in his

possession was her property. (RR Vol. 2, page 95, lines 13-25).

          Most of Linnet's Property Was Damaged, Defaced or Missing

      Although the couch was in perfect condition when she was thrown out, the

couch had a broken frame and had a hole poked in the side that looked like it was

intentionally done. One of the panels on a jewelry chest was kicked in and all of her

good jewelry was missing. The missingjewelry included most of her hangingjewelry,

a Tiffany necklace and bracelet, some gemstone jewelry ( such as peridot and citrines ),



      2 Exhibit 4 are photos of the house and illustrate how Linnet found many of the
items at the house. (RR Vol. 2, page 44, lines 7-10).

                                      Page 5 of 19
some James Avery jewelry, some good jewelry, some Brighton jewelry, and her gold

and silver. (RR Vol. 2, page 30, lines 11-25, page 31, lines 1-10, 14-25, page 32, lines

1-11 ).

          Linnet also had a separate jewelry box which was at the house. When she

arrived, it was empty. The missing items included jewelry from her childhood, her

cruise card, her social security card, some Christmas cards with some money in them,

and collectible things. It also included Christmas cards from her deceased

grandparents. (RR Vol. 2, page 32, lines 12-25, page 33, lines 1-16). Linnet had left

mail and packages behind when Billy threw her out of the house which were

supposed to be in a small filing cabinet. The filing cabinet was empty and had been

kicked in. (RR Vol. 2, page 33, lines 17-25, page 34, lines 1-13). The contents of her

bedroom dresser were missing (including clothes, pajamas, socks, shorts and hosiery)

and the drawers were stained inside like to cover up something. The dresser also had

scratches and stain down the side. (RR Vol. 2, page 34, lines 14-25, page 35, lines 1-

3). Her night stands were empty. When she left, they contained some sentimental

items, two rosaries, and some books and cards. In addition, one of the night stands

had the word "cunt" written on it. (RR Vol. 2, page 35, lines 4-23 ). This word was




                                     Page 6 of 19
written on numerous other items left at the house. (RR Vol. 5, Exhibit 5). 3

       Linnet's small bookcase was missing and many of her books were missing

including eight photo albums from her childhood. Of the books that were there, some

of them had pages tom out and some had crude and offensive language written in

them. In addition, a wooden storage cube had the backing destroyed. (RR Vol. 2,

page 35, lines 24-25, page 36, linesl-24).

       Numerous items which were previously in the bedroom were missing, damaged

or defaced with the C-word. For example, the credenza was scratched, had a broken

drawer and was stained inside. Many of the items that Linnet had boxed up before

Billy threw her out had been "re-boxed." The items that Linnet had boxed were

bashed and crushed beyond recognition. (RR Vol. 2, page 37, lines 5-24, page 38,

linesl-14). In addition, many items which were previously in the living room were

missing including a collection of dolls from childhood, some crock pots, some

curtains and curtain rods, a lot of Mikasa wine glasses and pictures and pots. (RR

Vol. 2, page 38, lines 15-25, page 39, lines 1-5).

       Linnet's Haro bicycle at the house was destroyed; it had gashes in it, the chain


        3Exhibit 5 are photos illustrative of the items that Billy wrote obscenities and the C-word.

Linnet testified that the obscenities appeared to be in Billy's handwriting. (RR Vol. 2, page 45,
lines 15-21, page 46, lines 6-10; RR Vol. 5, Exhibit 5). In addition, after the divorce was filed,
Billy inscribed the C-word on her front door and spray painted it on her garage door. (RR Vol. 2,
page 47, lines 5-16).

                                           Page 7 of 19
was mangled and rusty, and all of the accessories were broken off. It had recently

been reconditioned and service and in perfect condition when Billy threw her out of

the house. Some of the Christmas totes and decor were missing including cat

ornaments that Linnet's family gave her each year, and other house decor. (RR Vol.

2, page 39, lines 12-25, page 40, lines 1-14).

      From the time that Billy threw Linnet out of the house until she retrieved her

property on July 27, 2015, her property was in Billy's home and subject to his control.

(RR Vol. 2, page 27, lines 6-14, page 68, lines 1-3, page 122, lines 14-23). In fact,

Billy admitted damaging and defacing some of the property. (RR Vol. 2, page 97,

lines 6-13, page 105, lines 11-25, pate 106, lines 1-5, page 108, lines 4-6).

          Linnet Provides Evidence of Repair or Replacement Value
                     of Missing and Damaged Property

      Linnet personally researched every item listed in the motion for enforcement

regarding the property that could be either repaired or replaced. She used online

research such as Ebay to determine the value of items could not be purchased and for

the items that could be replaced, she printed out information from stores and how to

replace the items. Linnet did not seek out the most expensive item, but looked for

comparable items. Of course, she could not put a value on her lifelong photo albums,

her keepsakes and her cards. (RR Vol. 2, page 40, lines 15-25, page 41, lines 1-10,



                                     Page 8 of 19
page 63, lines 23-25. Page 64, lines 1-18; RR Vol. 3, Exhibit 3). Based upon her

research regarding the items that were either missing or damaged beyond repair, the

total costofrepairorreplacementwas $12,161.14. (RR Vol. 2, page 43, lines 2-9; RR

Vol. 3, Exhibit 3).

                       Divorce Decree is Signed by the Court

      The Agreed Final Decree of Divorce was signed in November 2015. (CR 57).

Among other things, the Decree of Divorce provided:

            LINNET SUE BASKETT, Respondent, is awarded the following
      as Respondent's sole and separate property, and BILLY WAYNE
      BASKETT, Petitioner, is divested of all right, title, interest, and claim
      in and to such property:

      1.     The household furniture, furnishings, fixtures, goods, appliances,
             equipment, electronics, computers, clothing, personal effects and
             jewelry lawfully in LINNET SUE BASKETT's possession or
             subject to the sole control of LINNET SUE BASKETT, as well
             as all items of her personal property,jewelry and clothing now in
             BILLY WAYNE BASKETT's possession, and specifically
             including the following:

             a.       The couch and love seat in BILLY WAYNE BASKETT's
                      living room;
             b.       The 37-inch Television; and
             c.       LINNET SUE BASKETT's jewelry chest and all its
                      contents.

             IT IS ORDERED, LINNET SUE BASKETT shall be given access
             to such items for removal not later than June 27, 2015. The Court
             finds the parties intend in good faith to schedule such move on
             June 27, 2015.

                                     Page 9 of 19
(CR 60-61).

          Linnet Files Petition for Enforcement of Property Division and
                    Trial Grants the Petition for Enforcement

         On November 25, 2015, Linnet filed a Petition for Enforcement of Property

Division and for Contempt and/or Sanctions. (CR 78-85). After an evidentiary

hearing before the Honorable John B. McMaster on January 28, 2016, Judge

McMaster found that Billy was in contempt for each separate violation and awarded

Linnet a judgment against Billy in the amount of $12,161.14 and ordered that Billy

pay attorney's fees in the amount of $7,500.00. (RR Vol. 2, page 130, lines 14-18).

The Order of Enforcement of Property Division was signed on May 11, 2016. (CR

98-105).

                         SUMMARY OF THE ARGUMENT

         The Trial Court did not amend, modify, alter or change the division ofproperty.

The Agreed Final Decree unambiguously awarded Linnet "all items of her personal

property, jewelry and clothing now in BILLY WAYNE BASKETT's possession"

including "[t]he couch and love seat in BILLY WAYNE BASKETT's living room,"

[t]he 37-inch Television," and "LINNET SUE BASKETT'sjewelry chest and all its

contents. It was not limited to the couch, love seat, the television and the jewelry

chest.



                                       Page 10 of 19
      Billy incorrectly argues that there is no evidence that 89 of the items that

Linnet was awarded damages for were community property. It is undisputed that

property possessed by either spouse during the marriage is presumed to be community

property. It is also undisputed that the degree of proof necessary to establish the

property is separate property is clear and convincing evidence. When Billy's counsel

asked Linnet about the characterization of certain property, Linnet's trial counsel

objected. "My objection, Judge, it's asking for her to make a legal conclusion on a

characterization." The Trial Court sustained the objection. The same applies to a

couple of other times when Billy's counsel asked Linnet whether something was her

separate property. In reality, Billy's "proof' is not clear or convincing evidence.

      Assuming that Billy is accurate about the separate property, which Linnet

vigorously denies, he has not only damaged, defaced and disposed of her community

property items but has damaged, defaced and disposed of her separate property items

which the court didn't have the authority to award to Billy.

      The Trial Court did not abuse its discretion when it awarded Linnet damages

for the missing property and the property that Billy damaged, destroyed, and defaced.

Linnet personally researched every item listed in the motion for enforcement

regarding the property that could be either repaired or replaced. She used online

research such as Ebay to determine the value of items could not be purchased and for


                                    Page 11 of 19
the items that could be replaced, she printed out information from stores and how to

replace the items. Linnet did not seek out the most expensive item, but was looking

for comparable items. Linnet offered an 87 page exhibit with the results of her

research. Of course, she could not put a value on her lifelong photo albums, her

keepsakes and her cards. In addition, the Trial Court did not abuse its discretion in

awarding attorney's fees.

                     ARGUMENTS AND AUTHORITIES

                             I.
         THE TRIAL COURT DID NOT ERR AND DID NOT
         SUBSTANTIVELY MODIFY THE TERMS OF THE
         UNDERLYING AGREED FINAL DECREE OF DIVORCE.

                       [In Response to Appellant's Issue 1]

      Contrary to Billy's conclusory arguments, the Trial Court did not amend,

modify, alter or change the division of property.

      The mediated settlement agreement awarded Linnet:

      W-2. The furniture and furnishings, clothing, personal effects and
           jewelry lawfully in her possession or subject to her control, as
           well as all items of her personal property, jewelry and clothing
           now in Husband's possession, and specifically including the
           following:
           a.    The couch and love seat in Husband's living room;
           b.    The 37-inch Television; and
           c.    Wife's jewelry chest and all its contents.

(Emphasis added). The Agreed Final Decree of Divorce awarded Linnet:

                                    Page 12 of 19
         I.   The household furniture, furnishings, fixtures, goods, appliances,
              equipment, electronics, computers, clothing, personal effects and
              jewelry lawfully in LINNET SUE BASKETT's possession or
              subject to the sole control of LINNET SUE BASKETT, as well
              as all items of her personal property, jewelry and clothing now
              in BILLY WAYNE BASKETT's possession, and specifically
              including the following:

              a.    The couch and love seat in BILLY WAYNE BASKETT's
                    living room;
              b.    The 37-inch Television; and
              c.    LINNET SUE BASKETT's jewelry chest and all its
                    contents.

(Emphasis added). Furthermore, the Agreed Final Decree of Divorce awarded

Billy:

         1.   The household furniture, furnishings, fixtures, goods, appliances,
              equipment, electronics, computers, clothing, personal effects and
              jewelry lawfully in BILLY WAYNE BASKETT's possession or
              subject to the sole control of BILLY WAYNE BASKETT, SAVE
              AND EXCEPT all items of LINNET SUE BASKETT's
              personal property,jewelry and clothing now in BILLY WAYNE
              BASKETT's possession, and specifically including the following:

              a.    The couch and love seat in BILLY WAYNE BASKETT's
                    living room;
              b.    The 37-inch Television; and
              c.    LINNET SUE BASKETT's jewelry chest and all its
                    contents.

(CR 58) (Emphasis added).

         The Agreed Final Decree unambiguously awarded Linnet "all items of her

personal property, jewelry and clothing now in BILLY WAYNE BASKETT's

                                     Page 13 of 19
possession" including "[t]he couch and love seat in BILLY WAYNE BASKETT's

living room," [t]he 37-inch Television," and "LINNET SUE BASKETT's jewelry

chest and all its contents." Clearly the property awarded to Linnet which was in

Billy's possession was not limited to the couch, love seat, her jewelry chest and the

television. As a result, the Trial Court did not amend, modify, alter or change the

division of property.

                                         II.
             THETRIALCOURT'SAWARDOFDAMAGESAND
             ATTORNEY'S FEES WAS SUPPORTED BY
             LEGALLY AND FACTUALLY SUFFICIENT
             EVIDENCE.

                        [In Response to Appellant's Issue 2]

      Billy argues that there is no evidence that 89 of the items that Linnet was

awarded damages for were community property. He is incorrect for several reasons.

      First, it is undisputed that property possessed by either spouse during the

marriage is presumed to be community property. It is also undisputed that the degree

of proof necessary to establish the property is separate property is clear and

convincing evidence. TEX. FAMILY CODE §3.003. Billy's "proof' that some of

Linnet's personal property that he damaged and defaced was her separate property is

sketchy at best. In fact, Linnet's trial counsel objected when Billy's counsel asked

Linnet about the characterization of certain property. "My objection, Judge, it's

                                    Page 14 of 19
asking for her to make a legal conclusion on a characterization." The Trial Court

sustained the objection. (RR Vol. 2, page 59, lines 7-16). In reality, the same applies

to a couple of other times when Billy's counsel asked Linnet whether something was

her separate property. Furthermore, Billy's "proof' is not clear and convincing

evidence.

      Second, Billy's argument about separate property and community property

doesn't make sense. It is undisputed that the Agreed Final Decree unambiguously

awarded Linnet "all items of her personal property, jewelry and clothing now in

BILLY WAYNE BASKETT's possession." Billy failed to tum over Linnet's personal

property, and damaged, destroyed, and defaced Linnet's other property. Billy went

so far as to deface some of Linnet's property with crude and obscene words.

      Assuming that Billy is accurate about the separate property, which Linnet

vigorously denies, he has not only damaged, defaced and disposed of her community

property items but has damaged, defaced and disposed of her separate property items

which the court didn't have the authority to award to Billy. In addition, Billy cannot

claim that he didn't know the property for which damages were sought because the

property was specifically identified in the Petition for Enforcement of Property

Division and for Contempt and/or Sanctions.




                                     Page 15 of 19
                               III.
             THE TRIAL COURT DID NOT ABUSE ITS
             DISCRETION WHEN IT AWARDED DAMAGES IN
             FAVOR OF LINNET SUE BASKETT AND
             ATTORNEY'S FEES.

                        [In Response to Appellant's Issue 3]

      The Trial Court did not abuse its discretion when it awarded Linnet damages

for the missing property and the property that Billy damaged, destroyed, and defaced.

Billy argues that Linnet sought and obtained damages for the cost of new items which

were at least several years old. In reality, Linnet personally researched every item

listed in the motion for enforcement regarding the property that could be either

repaired or replaced. She used online research such as Ebay to determine the value

of items could not be purchased and for the items that could be replaced, she printed

out information from stores and how to replace the items. Linnet did not seek out the

most expensive item, but was looking for comparable items. Linnet offered an 87

page exhibit with the results of her research. Of course, she could not put a value on

her lifelong photo albums, her keepsakes and her cards. Based upon her extensive

research regarding the items that were either missing or damaged beyond repair, the

total cost of repair or replacement was $12,161.14.

      Billy focused on several specific items including the couch and love seat.

Although the couch was in perfect condition when she was thrown out, the couch had

                                    Page 16 of 19
a broken frame and had a hole poked in the side that looked like it was intentionally

done. In fact, Billy admitted that he broke the frame when he dragging it from the

garage to the driveway. (RR Vol. 2, page 98, lines 24-25, page 99, lines 1-6).

Contrary to Billy's argument, Linnet valued the couch and love seat at approximately

50% of the retail purchase price. (RR Vol. 3, Exhibit 3).

      Billy also focused on the jewelry chest and the jewelry which he asserts that

he did not take. However, Linnet unequivocally testified that one of the panels on a

jewelry chest was kicked in and all of her good jewelry was missing including most

of her hangingjewelry, a Tiffany necklace and bracelet, some gemstone jewelry (such

as peridot and citrines), some James Avery jewelry, some good jewelry, some

Brighton jewelry, and her gold and silver. Linnet's personal research supported the

value placed on the jewelry chest and the missing jewelry.

      Billy also complained about the Haro bicycle. Linnet's Haro bicycle at the

house was destroyed; it had gashes in it, the chain was mangled and rusty, and all of

the accessories were broken off. It had recently been reconditioned and serviced and

in perfect condition when Billy threw her out of the house. Linnet's personal research

supports the value placed on the bicycle.

      In addition, the Trial Court did not abuse its discretion in awarding attorney's

fees. The testimony and evidence offered by Linnet's counsel at trial was sufficient

                                    Page 17 of 19
to support the attorney's fee award of $7,500.00. Her counsel testified that she has

been a practicing lawyer for 24 years, is board certified in family law, and is familiar

with the reasonable and customary attorney's fees charged in family law matters and

in pursuing a motion for enforcement. She also testified concerning her hourly rate

and that the total amount charged was $7,528.15 which did not include charges for

the time spent that day. Her trial counsel also offered her redacted bills. (RR Vol. 2,

page 86, lines 14-25, page 87, lines 1-18; RR Vol. 5, Exhibit 9). Linnet pied for and

properly was awarded attorney's fees.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Linnet Sue Baskett respectfully

requests that this Court affirm the Order of Enforcement of Property Division signed on May

11, 2016 and that this Court grant Linnet Sue Baskett such other and further relief as to

which she may show herself to be justly entitled.

                                          Respectfully submitted,

                                          VAUGHT LAW FIRM, P.C.
                                          5929 Balcones Drive, Suite 201
                                          Austin, Texas 78731
                                          (512) 342-9980
                                          (512) 610-9980 Fax

                                          By:   ls/Jimmy Vaught
                                                James A. Vaught
                                                State Bar No. 20526300
                                                jimmy@vaughtlawfirm.com
                                       Page 18 of 19
                                               Leigh de la Reza
                                               State Bar No. 24037879
                                               leigh@vaughtlawfirm.com

                                               Lisa Stewart
                                               State Bar No. 24029851
                                               lisa@vaughtlawfirm.com

                                        ATTORNEYS FOR
                                        LINNET SUE BASKETT

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing
Appellee's Brief has been served upon opposing counsel, Justin M. Jackson, 1460 E.
Whitestone Blvd., Suite 140, Cedar Park, Texas 78613 via E-Service or via facsimile to:
(866) 929-2838 on this 21st day ofNovember, 2016.


                                        ls/Jimmy Vaught
                                        Jinuny Vaught


                       CERTIFICATE OF COMPLIANCE

       I hereby certify that this Appellee's Brief contains 3,941 words excluding the
caption, identity of parties and counsel, statement regarding oral argument, table of
contents, index of authorities, statement of the case, statement of issues presented,
statement ofjurisdiction, statement of procedural history, signature, proof of service,
certification, certificate of compliance, and appendix.


                                        ls/Jimmy Vaught
                                        Jinuny Vaught




                                     Page 19 of 19